Citation Nr: 1201985	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for the service-connected loss of teeth with periodontitis and gingivitis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active duty service from June 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO that assigned an increased rating of 20 percent for the service-connected loss of teeth with periodontitis and gingivitis, effective on November 16, 2006.   

The Board notes that, in an earlier rating decision, the RO granted service connected for Frey's syndrome, postoperative stomatoplasty, paralysis of cranial nerve 5 evaluated based on limitation of the temporomandibular articulation, Diagnostic Codes 8205-9905, as 40 percent disabling, effective on October 18, 2004.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The Veteran is service connected for loss of teeth with periodontitis and gingivitis as secondary to his Frey's syndrome, postoperative stomatoplasty, paralysis of cranial nerve 5.  

The assigned rating first changed from no percent to 20 percent and then to the currently assigned rating of no percent under Diagnostic Code 9905-9913.  These ratings were based on loss of teeth due to substance of body of maxilla or mandible without loss of continuity.

The Veteran essentially appeals the denial of a compensable disability rating based on whether the lost masticatory surface can or cannot be restored by a suitable prosthesis.  

If the lost masticatory surface cannot be restored, the diagnostic code provides a maximum of 40 percent disability rating for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, and a 10 percent rating for the loss of all upper and lower teeth on one side of the mouth.  

These ratings apply only to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process resulting from periodontal disease, since such loss is not considered disabling.  38 C.F.R. § 4.150 (2011).

The Veteran's representative asserts that the VA examinations of record are inadequate because the examiner did not document whether the case file or prior medical exams were reviewed, identify the range of inter-incisal or lateral excursion movement or opine whether the severe tongue thrusting caused occlusion of the jaw or impaired his range of motion.  (See May 2011 Informal Hearing Presentation).

The representative further asserts that the private and VA medical opinions are contradictory and that more weight should be given to the private examinations.  (See May 2010 Statement of Accredited Representative).

On this record, the Board finds that a remand is necessary to obtain all private and VA treatment records and afford the Veteran another oral examination based on a complete evidentiary review.  To date, the claims file is devoid of the Veteran's private dental treatment records.

Prior to arranging for the Veteran to undergo a VA dental examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Significantly, an August 2004 medical statement noted that the Veteran had surgery in service to correct a severe Class III occlusion.  He stated that currently the Veteran's mandible was malposition and had occlusion past his molars.  As a result, he had difficulty with mastication and TMJ disorder, which were likely due to his inability to masticate properly.

A May 2005 VA examination noted significant function impairment and loss of motion due to a severe malocclusion.  He only occludes on two teeth (14 and 18).  He had no prosthesis at the time of examination.  It was noted that he had right and left lateral motion of 5 mm, a 30 mm occlusal opening to the maximum, and 3 mm protrusion and a prognathic mandible of about 6 mm anterior to his maxillary teeth.  He had absolutely no masticatory function.  

There was no significant occlusion to allow him to eat and masticate his food properly.  He had moderate bone loss, some periodontitis, and gingivitis.  He was diagnosed with moderate periodontitis, gingivitis, and severe occlusion due to prognathic mandible.

An April 2007 private statement reported that the Veteran had significant functional impairment and loss of motion due to severe malocclusion and prognathic mandible.  His left lateral motion was 5-6 mm, right lateral motion 3-4mm, and occlusal opening was 30-31 mm.  He was missing teeth numbers: 1, 2, 15, 16, 17, 18, 30, 32.  He had mild to moderate bone loss and severe gingivitis around all his teeth.  He stated that teeth numbered 5, 6, 14, 19, 20 and 21 were non-restorable.  Teeth numbered 22, 24, 26, 27, 28, 29, and 31 were restorable with composite or amalgam restorations.  

The Veteran had restorative work completed on February 12, 2007.  The partial restored the posterior occlusion.  He had an open bite from cupid to cuspid.  He stated that, after complete restorative work of the upper and lower partial, he would still classify the Veteran as a "dental cripple."  

Due to the mandibular relation to the maxilla, the Veteran was noted to only be able to function at about 40 to 45 percent of normal function with partial in place, replacing missing teeth.

A July 2007 VA examination noted that the Veteran's only impairment was joint soreness due to Class 3 relation.  He has missing teeth numbered: 1, 2, 5, 14-16, 17-21, and 30.  These teeth were replaced by a fixed bridge work and removable partial dentures.  

His occlusion was noted to be altered due to tongue thrusting.  He had normal range of motion and bone loss was within normal limits.  The Veteran was diagnosed with class III relationship; tongue thrust; and mild occlusion.

An April 2009 private written statement essentially was a reiteration of the April 2007 written statement.  He stated that the Veteran had significant functional impairment and loss of motion due to severe malocclusion and prognathic mandible.  His left lateral motion was 5-6 mm, right lateral motion 3-4 mm, and occlusal opening was 30-31 mm.  He was missing teeth numbered: 1, 2, 5, 14-21, 30-32.  He had severe gingivitis between teeth 12 and 13, which was due to open contact between the two teeth.  

The Veteran had restorative work completed.  He had partials that replaced all missing posteria teeth and restore his posterial occlusion.  He had an open bite in the anteria region.  He stated that after complete restorative work of the upper and lower partial, he would still classify the Veteran as a "dental cripple."  Due to the mandibular relation to the maxilla, he was noted to only be able to function at about 40 to 45 percent of normal function with partial in place, replacing missing teeth.

A November 2009 VA examination noted mild functional impairment due to loss of motion and masticatory function loss.  The Veteran complained of gums bleeding while brushing.  The Veteran had a severe class 3 occulsion.  He was missing teeth numbered: 1, 2, 5, 14-21, 30-32.  

All of the missing teeth, excluding the third molars were replaced by prosthesis on maxillary and mandibular.  There was a possible root tip of 16, which was embedded in the tissue (without pain).  

There was moderate bone loss in the maxilla and mandible with severe loss in the region of 6 and 7.  It was noted that bone loss in areas of the missing teeth was replaceable.  The maximum opening was 0-39.5 mm, right lateral movement is 0-3 mm, left lateral movement was 0-6 mm.  

The Veteran was diagnosed with mild functional impairment due to mild limitation of range of motion, multiple missing teeth, class 3 malocclusion and moderate to severe bone loss.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to obtain all pertinent records of dental treatment received by the Veteran that are not currently associated with the claims file (i.e., records from W. G. and W. B.).  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After the development requested in preceding paragraph  has been completed to the extent possible, the RO should schedule the Veteran for a VA dental examination to determine the extent of the service-connected dental disability due to trauma.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should report full findings referable to the mandible, such as displacement, motion, loss of temporomandibular articulation, and interference with mastication or speech.  38 C.F.R. § 4.150, Codes 9900 through 9913 (2011).  In view of the Veteran's complaints, a measurement of functional limitation of the mandible should be made.  The examiner should comment on which missing teeth are restorable by suitable prosthesis.  

The VA examiner should try to reconcile the differing opinions on level of impairment and comment on Dr. W. G. and Dr. W. B. written statements, as well as the July 2007 and November 2009 VA examination findings.

3.  After completing all indicated development, the RO should readjudicate the issue on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


